



EXHIBIT 10.33
 
HARDINGE INC.
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated as of March 7, 2011 (the ࿽Agreement࿽), between
HARDINGE INC., a New York corporation (the ࿽Company࿽) and James P. Langa (the
࿽Executive࿽).
 
WHEREAS, the Company desires to engage the Executive to provide services
pursuant to the terms of this Agreement and the Executive desires to accept such
engagement.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
 
1.                                       EFFECTIVENESS OF AGREEMENT AND
EFFECTIVE DATE
 
This Agreement shall become effective as of the date hereof.  For purposes of
this Agreement, the term ࿽Effective Date࿽ shall be September 1, 2010.
 
2.                                       EMPLOYMENT AND DUTIES
 
2.1                                 General.  The Company hereby employs the
Executive as, and the Executive agrees to serve as, Vice President ࿽ Global
Engineering, Quality and Strategic Sourcing, upon the terms and conditions
herein contained.  The Executive shall perform such duties and services for the
Company as may be designated from time to time by the Board of Directors of the
Company (the ࿽Board࿽) or the Chief Executive Officer of the Company.  The
Executive agrees to serve the Company faithfully and to the best of his ability
under the direction of the Board and the Chief Executive Officer of the Company.
 
2.2                                 Exclusive Services.  Except as may otherwise
be approved in advance by the Board or the Chief Executive Officer of the
Company, the Executive shall devote his full working time throughout the
Employment Term (as defined in Section 2.3) to the services required of him
hereunder.  The Executive shall render his services exclusively to the Company
during the Employment Term, and shall use his best efforts, judgment and energy
to improve and advance the business and interests of the Company in a manner
consistent with the duties of his position.  During the Employment Term, the
Executive will not be employed with any other person or entity, or be
self-employed, without the prior written approval of the Board or the Chief
Executive Officer of the Company.
 
2.3                                 Term of Employment.  The Executive࿽s
employment under this Agreement shall commence as of the date hereof and shall
terminate on the earlier of (i) the second anniversary of the Effective Date or
(ii) termination of the Executive࿽s employment pursuant to this Agreement;
provided, however, that the term of the Executive࿽s employment shall be
automatically extended without further action of either party for additional one
year periods unless written notice of either party࿽s intention not to extend (a
࿽Non-Renewal Notice࿽) has been given to the other party hereto at least 60 days
prior to the expiration of the then effective term.  The period commencing as of
the Effective Date and ending on the second anniversary of the Effective Date or
such later date to which the term of the Executive࿽s employment shall have been
extended is hereinafter referred to as the ࿽Employment Term࿽.  Notwithstanding
the foregoing, in the event of a Change in Control (as defined in Section 5.6)
occurring during the Employment Term, the Employment Term shall be extended so
that it terminates on the second anniversary of the date of the Change in
Control, provided, however, the Employment Term will not be so extended if the
Executive has given a Notice of Non-Renewal prior to the occurrence of the
Change of Control.
 
2.4                                 Reimbursement of Expenses.  Unless otherwise
agreed to by the Executive and the Company, the Company shall reimburse the
Executive for reasonable travel and other business expenses incurred by him in
the fulfillment of his duties hereunder upon presentation by the Executive of an
itemized account of such expenditures, in accordance with Company practices
consistently applied.
 
3.                                       ANNUAL COMPENSATION
 
3.1                                 Base Salary.  From the Effective Date, the
Executive shall be entitled to receive a base salary (࿽Base Salary࿽) at a rate
of $206,000.00 per annum, payable in accordance with the Company࿽s payroll
practices.  Subject to the Executive࿽s rights under Section 5.2, Base Salary is
subject to increase or decrease, from time to time, in the sole and absolute
discretion of the Board.  Once changed, such amount shall constitute the
Executive࿽s annual Base Salary.





--------------------------------------------------------------------------------





 
3.2                                 Annual Review.  The Executive࿽s Base Salary
shall be reviewed by the Board, based upon the Executive࿽s performance not less
often than annually.
 
3.3                                 Discretionary Bonus.  After the Effective
Date, the Executive shall be entitled to such bonus, if any, as may be awarded
to the Executive from time to time by the Board in the sole and absolute
discretion of the Board.
 
4.                                       EMPLOYEE BENEFITS
 
The Executive shall, during his employment under this Agreement, be included to
the extent eligible thereunder in all employee benefit plans, programs or
arrangements (including, without limitation, any plans, programs or arrangements
providing for retirement benefits, incentive compensation, profit sharing,
bonuses, disability benefits, health and life insurance, or vacation and paid
holidays) which shall be established by the Company for, or made available to,
its executives generally.


5.                                       TERMINATION OF EMPLOYMENT
 
5.1                                 Termination Events.
 
5.1.1.                     By the Company.  The Company may terminate the
Executive࿽s employment at any time for Cause (as hereinafter defined), without
Cause, or upon the Executive࿽s Permanent Disability (as hereinafter defined).
 
5.1.2.                     By the Executive.  The Executive may terminate his
employment at any time for Good Reason (as hereinafter defined) or without Good
Reason.
 
5.2                                 Termination Without Cause; Resignation for
Good Reason.
 
5.2.1  Prior to a Change in Control.  If, prior to the expiration of the
Employment Term, the Executive࿽s employment is terminated by the Company without
Cause, or the Executive resigns from his employment hereunder for Good Reason,
in either case at any time prior to a Change in Control, the Company shall
continue to pay the Executive the Base Salary (at the rate in effect immediately
prior to such termination) for the greater of (i) twelve (12) months or (ii) the
remainder of the Employment Term (such period being referred to hereinafter as
the ࿽Severance Period࿽).  The payments shall occur in installments in the same
amount in effect immediately prior to such termination and at the same regular
payment intervals as the Executive࿽s Base Salary was being paid on January 1,
2011 and such installments shall be deemed a series of separate payments within
the meaning of Treas. Reg. ࿽1.409A-2(b)(2)(iii).  Installments which in the
aggregate do not exceed Executive࿽s Base Salary payable over 6 months shall be
paid in a lump sum within 60 days following Executive࿽s termination of
employment.  The remaining installments, if any, shall be paid in regular
payment intervals with the first such installment paid on the first payment date
occurring on or after the day following the 6-month anniversary of the
Executive࿽s termination of employment.  In addition, the Executive shall be
entitled to continue to participate for a period of twelve (12) months following
such termination in all employee welfare benefit plans that the Company provides
and continues to provide generally to its executive employees (or, if the
Executive is not entitled to participate in any such plan under the terms
thereof, in a comparable substitute arrangement provided by the Company)
provided, however, that for the first six months following the Executive࿽s
termination of employment, the Executive shall pay the premiums of any welfare
benefit plans to the extent that the payment of such premiums by the Company
would have constituted gross income to the Executive.  The Company shall
reimburse the Executive for any premiums or other expenses incurred by the
Executive with respect to his participation and that of any of his dependents in
any such employee benefit welfare plan. The Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment except as determined in accordance with the terms of
the employee benefit plans or programs of the Company.  In the event of the
Executive࿽s death during the Severance Period, Base Salary continuation payments
under this Section 5.2.1 shall continue to be made during the remainder of the
Severance Period to the beneficiary designated in writing for this purpose by
the Executive or, if no such beneficiary is specifically designated, to the
Executive࿽s estate.
 
If, during the Severance Period, the Executive breaches his obligations under
Section 7 of this Agreement, the Company may, upon written notice to the
Executive, terminate the Severance Period and cease to make any further payments
or provide any benefits described in this Section 5.2.1.


The Company࿽s obligation to make the Base Salary continuation and health
insurance payments described in this Section 5.2.1 shall be subject to the
following conditions: (i) within twenty-one (21) days after the effective date
of termination or resignation, the Executive shall have executed and delivered
to the Company a Termination Agreement and





--------------------------------------------------------------------------------





Release (࿽Release࿽) in the form of Exhibit A attached hereto, and (ii) the
Release shall not have been revoked by the Executive during the Executive during
the revocation period specified therein.  If the Executive fails to deliver a
fully executed Release to the Company before expiration of such twenty-one (21)
day period, or such release is revoked as permitted therein, then the Company
will have no obligation to make any of the payments specified in this
Section 5.2.1.
 
5.2.2                        Within 12 Months Following a Change in Control.  If
, prior to the expiration of the Employment Term, the Executive࿽s employment is
terminated by the Company without Cause, or the Executive terminates his
employment hereunder for Good Reason, in either case within twelve months
following a Change in Control, the Company shall pay to the Executive cash
payments equal to 1.5 times the sum of (i) his Base Salary (at the rate in
effect immediately prior to such termination or, if higher, as in effect
immediately prior to the Change in Control) and (ii) his average annual bonus
earned during the three fiscal years immediately preceding the Change in
Control.  The payment based on the Executive࿽s Base Salary shall occur in
installments in the same amount in effect immediately prior to such termination
and at the same regular payment intervals as the Executive࿽s Base Salary was
being paid on January 1, 2011 and such installments shall be deemed a series of
separate payments within the meaning of Treas. Reg. ࿽1.409A-2(b)(2)(iii). 
Installments which in the aggregate do not exceed Executive࿽s Base Salary
payable over 6 months shall be paid in a lump sum within 60 days following
Executive࿽s termination of employment.  The remaining installments shall be paid
in regular payment intervals with the first such installment paid on the first
payment date occurring on or after the day following the 6-month anniversary of
the Executive࿽s termination of employment.  The payment based on the Executive࿽s
average annual bonus, which shall be deemed a separate ࿽payment࿽ within the
meaning of Treas. Reg. ࿽1.409A-2(b)(2) from the payment based on Base Salary,
shall be paid in a lump sum within 60 days following the Executive࿽s termination
of employment.  In addition, the Executive shall be entitled to continue to
participate for a period of eighteen (18) months following such termination in
all employee welfare benefit plans that the Company provides and continues to
provide generally to its executive employees (or, if the Executive is not
entitled to participate in any such plan under the terms thereof, in a
comparable substitute arrangement provided by the Company) provided, however,
that for the first six months following the Executive࿽s termination of
employment, the Executive shall pay the premiums of any welfare benefit plans to
the extent that the payment of such premiums by the Company would have
constituted gross income to the Executive.  The Company shall reimburse the
Executive for any premiums or other expenses incurred by the Executive with
respect to his participation and that of any of his dependents in any such
employee benefit welfare plan. The Executive shall have no further right to
receive any other compensation or benefits after such termination or resignation
of employment except as determined in accordance with the terms of the employee
benefit plans or programs of the Company.  In the event of the Executive࿽s death
during the period when installment payments under this Section 5.2.2 are being
made, such payments shall continue to be made during the remainder of such
period to the beneficiary designated in writing for this purpose by the
Executive or, if no such beneficiary is specifically designated, to the
Executive࿽s estate.
 
5.2.3                        After 12 Months Following a Change in Control.  If,
prior to the expiration of the Employment Term, the Executive resigns from his
employment for any reason at any time later than twelve months following a
Change in Control, the Company shall pay to the Executive cash payments equal to
1.5 times the sum of (i) his Base Salary (at the rate in effect immediately
prior to such termination or, if higher, as in effect immediately prior to the
Change in Control) and (ii) his average annual bonus earned during the three
fiscal years immediately preceding the Change in Control.  The payment based on
the Executive࿽s Base Salary shall occur in installments in the same amount in
effect immediately prior to such termination and at the same payment intervals
as the Executive࿽s Base Salary was being paid on January 1, 2011 provided,
however, that no such installment shall be paid before the day following the
6-month anniversary of the Executive࿽s termination of employment.  The payment
based on the Executive࿽s average annual bonus, which shall be deemed a separate
࿽payment࿽ within the meaning of Treas. Reg. ࿽1.409A-2(b)(2) from the payment
based on Base Salary, shall be paid in a lump sum on the day following the
6-month anniversary of the Executive࿽s termination of employment. In addition,
the Executive shall be entitled to continue to participate for a period of
eighteen (18) months following such termination in all employee welfare benefit
plans that the Company provides and continues to provide generally to its
executive employees (or, if the Executive is not entitled to participate in any
such plan under the terms thereof, in a comparable substitute arrangement
provided by the Company) provided, however, that for the first six months
following the Executive࿽s termination of employment, the Executive shall pay the
premiums of any welfare benefit plans to the extent that the payment of such
premiums by the Company would have constituted gross income to the Executive. 
The Company shall reimburse the Executive for any premiums or other expenses
incurred by the Executive with respect to his participation and that of any of
his dependents in any such employee benefit welfare plan. The Executive shall
have no further right to receive any other compensation or benefits after such
termination or resignation of employment except as determined in accordance with
the terms of the employee benefit plans or programs of the Company.  In the
event of the Executive࿽s death during the period when installment payments under
this Section 5.2.3 are being made, such payments shall continue to be made
during the remainder of such period to the beneficiary designated in writing for
this purpose by the Executive or, if no such beneficiary is specifically
designated, to the Executive࿽s estate.
 





--------------------------------------------------------------------------------





5.3                                 Termination for Cause; Resignation Without
Good Reason.  If, prior to the expiration of the Employment Term, the
Executive࿽s employment is terminated by the Company for Cause, or the Executive
resigns from his employment hereunder other than for Good Reason, the Executive
shall (subject to Section 5.2.3) be entitled only to payment of his Base Salary
as then in effect through and including the date of termination or resignation. 
Subject to Section 5.2.3, the Executive shall have no further right to receive
any other compensation or benefits after such termination or resignation of
employment, except as determined in accordance with the terms of the employee
benefit plans or programs of the Company.
 
5.4                                 Cause.  Termination for ࿽Cause࿽ shall mean
termination of the Executive࿽s employment by the Company because of:
(i)                                     any act or omission that constitutes a
breach by the Executive of any of his obligations under this Agreement or any
Company policy or procedure and failure to cure such breach after notice of, and
a reasonable opportunity to cure, such breach;
 
(ii)                                  the continued willful failure or refusal
of the Executive to substantially perform the duties reasonably required of him
as an employee of the Company;
 
(iii)                               an act of moral turpitude, dishonesty or
fraud by, or criminal conviction of, the Executive which in the determination of
the Board would render his continued employment by the Company damaging or
detrimental to the Company;
 
(iv)                              any misappropriation of Company property by
the Executive; or
 
(v)                                 any other willful misconduct by the
Executive which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its subsidiaries or affiliates.
 
5.5                                 Good Reason.  For purposes of this
Agreement, ࿽Good Reason࿽ shall mean the occurrence of one or more of the
following events provided that, the Executive shall give the Company a written
notice, within 90 days following the initial occurrence of the event, describing
the event that the Executive claims to be Good Reason and stating the
Executive࿽s intention to terminate employment unless the Company takes
appropriate corrective action:
 
(i)                                     a material decrease in the Executive࿽s
Base Salary that is not part of a general decrease in base salary for
substantially all of the Company࿽s senior executives or a failure by the Company
to pay material compensation due and payable to the Executive in connection with
his employment;
 
(ii)                                  the Company࿽s failure to assign to the
Executive duties that are generally consistent with the Executive࿽s position and
title;
 
(iii)                               a material diminution in benefits provided
by the Company to the Executive except for a diminution applicable to
substantially all of the Company࿽s senior executives;
 
(iv)                              the Company࿽s requiring the Executive to
relocate to an office or location more than 50 miles from the Company࿽s
facilities in Elmira, New York;
 
(v)                                 a failure or refusal of any successor
company to assume the Company࿽s obligations under this Agreement; or
 
(vi)                              the Company࿽s material breach of any material
term of this Agreement.
 
The Company shall have 30 days from the date of receipt of the written notice
from the Executive stating his claim of Good Reason in which to take appropriate
corrective action.  If the Company does not cure the Good Reason, the Good
Reason will be deemed to have occurred at the end of the 30-day period.  This
section shall apply with respect to any successor of the Company following a
Change in Control as if such successor were the Company.
 
5.6                                 Change in Control.  For purposes of this
Agreement, the term ࿽Change in Control࿽ shall mean and shall be deemed to occur
if and when:
 
(i)                                     an offeror (other than the Company)
purchases securities of the Company pursuant to a tender or exchange offer for
such securities which represent 35% or more of the combined voting power of the
Company࿽s then outstanding securities;





--------------------------------------------------------------------------------





 
(ii)                                  any person (as such term is used in
Sections 13 (d) and 14(d) (2) of the Securities Exchange Act of 1934, as
amended), other than any employee benefit plan of the Company or any person or
entity appointed or established pursuant to any such plan, hereafter becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company࿽s then
outstanding securities, excluding any such securities held by such person as
trustee or other fiduciary of an employee benefit plan of the Company;
 
(iii)                               the membership of the Board changes as the
result of a contested election or elections, so that a majority of the
individuals who are directors at any particular time were proposed by persons
other than (a) directors who were members of the Board immediately prior to a
first such contested election (࿽Continuing Directors࿽) or (b) directors proposed
by the Continuing Directors and were initially elected to the Board as a result
of such a contested election or elections occurring within the previous two
years; or
 
(iv)                              the shareholders of the Company approve a
merger, consolidation, sale or disposition of all or substantially all of the
Company࿽s assets, or a plan of partial or complete liquidation.
 
6.                                       DEATH OR DISABILITY
 
In the event of termination of employment by reason of death or Permanent
Disability, the Executive (or his estate, as applicable) shall be entitled to
Base Salary and benefits determined under Sections 3 and 4 through the date of
termination.  Other benefits shall be determined in accordance with the benefit
plans maintained by the Company, and the Company shall have no further
obligation hereunder.  For purposes of this Agreement, ࿽Permanent Disability࿽
means a physical or mental disability or infirmity of the Executive that
prevents the normal performance of substantially all his duties as an employee
of the Company, which disability or infirmity shall exist for any continuous
period of 180 days.
 
7.                                       CONFIDENTIALITY; NONSOLICITATION;
NONCOMPETITION
 
7.1                                 Confidentiality.  The Executive covenants
and agrees with the Company that he will not any time during the Employment Term
and thereafter, except in performance of his obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, disclose any secret or confidential information that he may learn or
has learned by reason of his association with the Company or any of its
subsidiaries and affiliates.  The term ࿽confidential information࿽ includes
information not previously made generally available to the public or to the
trade by the Company࿽s management, with respect to the Company࿽s or any of its
subsidiaries࿽ or affiliates࿽ products, facilities, applications and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, customer lists, technical
information, financial information (including the revenues, costs or profits
associated with any of the Company࿽s products), business plans, prospects or
opportunities, but shall exclude any information which is or becomes generally
available to the public or is generally known in the industry or industries in
which the Company operates other than as a result of disclosure by the Executive
in violation of his agreements under this Section 7.1.  The Executive will be
released of his obligations under this Section 7.1 to the extent the Executive
is required to disclose under any applicable laws, regulations or directives of
any government agency, tribunal or authority having jurisdiction in the matter
or under subpoena or other process of law provided that the Executive provides
the Company with prompt written notice of such requirement.
 
7.2                                 Acknowledgment of Company Assets.  The
Executive acknowledges that the Company, at the Company࿽s expense, has acquired,
created and maintains, and will continue to acquire, create and maintain,
significant goodwill with its current and prospective customers, vendors and
employees, and that such goodwill is valuable property of the Company.  The
Executive further acknowledges that to the extent such goodwill will be
generated through the Executive࿽s efforts, such efforts will be funded by the
Company and the Executive will be fairly compensated for such efforts.  The
Executive acknowledges that all goodwill developed by the Executive relative to
the Company࿽s customers, vendors and employees shall be the sole and exclusive
property of the Company and shall not be personal to the Executive. 
Accordingly, in order to afford the Company reasonable protection of such
goodwill and of the Company࿽s confidential information, the Executive agrees as
follows:
 
7.2.1.                     Nonsolicitation.  For so long as the Executive is
employed by the Company, and continuing for two years thereafter if termination
of employment occurs for any reason prior to a Change in Control, the Executive
shall not, without the prior written consent of the Company, directly or
indirectly, as a sole proprietor, member of a partnership, stockholder or
investor, officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than the Company: (i) solicit or endeavor to entice
away from the Company or any of its subsidiaries any person or entity who is,
or, during the then most recent 12-month period, was employed by, or had served
as an agent or key consultant of the Company or any of its subsidiaries;
(ii) solicit or





--------------------------------------------------------------------------------





endeavor to entice away from the Company or any of its subsidiaries any person
or entity who is, or was within the then most recent 12-month period, a customer
or client (or reasonably anticipated to the general knowledge of the Executive
or the public to become a customer or client) of the Company or any of its
subsidiaries; or (iii) solicit or endeavor to entice away from the Company or
any of its subsidiaries any person who is employed by the Company or its
subsidiaries or induce such person to terminate his or her employment with the
Company or its subsidiaries.


7.2.2.                     No Competing Employment.  For so long as the
Executive is employed by the Company, and continuing for one year thereafter if
termination of employment occurs for any reason prior to a Change in Control,
the Executive shall not, directly or indirectly, as a sole proprietor, member of
a partnership, stockholder or investor (other than a stockholder or investor
owning not more than a 1% interest), officer or director of a corporation, or as
an employee, associate, consultant or agent of any person, partnership,
corporation or other business organization or entity other than the Company,
render any service to or in any way be affiliated with a competitor (or any
person or entity that is reasonably anticipated to the general knowledge of the
Executive or the public to become a competitor) of the Company or any of its
subsidiaries.
 
7.3                                 Exclusive Property.  The Executive confirms
that all confidential information is and shall remain the exclusive property of
the Company.  All business records, papers and documents kept or made by
Executive relating to the business of the Company shall be and remain the
property of the Company, except for such papers customarily deemed to be the
personal copies of the Executive.  Upon termination of the Executive࿽s
employment with the Company for any reason, the Executive promptly deliver to
the Company all of the following that are in the Executive࿽s possession or under
his control: (i) all computers, telecommunication devices and other tangible
property of the Company and its affiliates, and (ii) all documents and other
materials, in whatever form, which include confidential information or which
otherwise relate in whole or in part to the present or prospective business of
the Company or its affiliates, including but not limited to, drawings, graphs,
charts, specifications, notes, reports, memoranda, and computer disks and tapes,
and all copies thereof.
 
7.4                                 Injunctive Relief.  Without intending to
limit the remedies available to the Company, the Executive acknowledges that a
breach of any of the covenants contained in this Section 7 may result in
material and irreparable injury to the Company or its affiliates or subsidiaries
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to seek a temporary
restraining order and/or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this Section 7 or such other
relief as may be required specifically to enforce any of the covenants in this
Section 7.  If for any reason, it is held that the restrictions under this
Section 7 are not reasonable or that consideration therefore is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Section 7 as will render such restrictions valid
and enforceable.
 
7.5                                 Communication to Third Parties.  The
Executive agrees that Company shall have the right to communicate the terms of
this Section 7 to any third parties, including but not limited to, any
prospective employer of the Executive.  The Company waives any right to assert
any claim for damages against Company or any officer, employee or agent of
Company arising from such disclosure of the terms of this Section 7.
 
7.6                                 Independent Obligations.  The provisions of
this Section 7 shall be independent of any other provision of this Agreement. 
The existence of any claim or cause of action by the Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense of the enforcement of this Section 7 by the Company.
 
7.7                                 Non-Exclusivity.  The Company࿽s rights and
the Executive࿽s obligations set forth in this Section 7 are in addition to, and
not in lieu of, all rights and obligations provided by applicable statutory or
common law.
 
8.                                       CERTAIN PAYMENTS
 
Notwithstanding anything in this Agreement to the contrary, if any amounts due
to the Executive under this Agreement and any other plan or program of the
Company constitute a ࿽parachute payment࿽ (as defined in Section 280G(b)(2) of
the Internal Revenue Code of 1986, as amended (the ࿽Code࿽)), then the aggregate
of the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times his ࿽base amount࿽ (as defined in
Section 280G(b)(3) of the Code) less $1.00.  The determination to be made with
respect to this Section 9 shall be made by an accounting firm jointly selected
by the Company and the Executive and paid by the Company, and which may be the
Company࿽s independent auditors.
 
9.                                       MISCELLANEOUS.
 
9.1                                 Notices.  All notices or communications
hereunder shall be in writing, addressed as follows:





--------------------------------------------------------------------------------





 
To the Company:
 
Hardinge Inc.
One Hardinge Drive
Elmira, New York  14902-1507
Telecopier No. (607) 734-2353
Attention:  Mr. Richard L. Simons
 
To the Executive:
 
James P. Langa
 
 
 
All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.
 
9.2                                 Severability.  Each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
 
9.3                                 Assignment.  The rights and obligations of
this Agreement shall bind and inure to the benefit of any successor of the
Company by reorganization, merger or consolidation, or any assignee of all or
substantially all of the Company࿽s business and properties.  Neither this
Agreement nor any rights hereunder shall be assignable or otherwise subject to
hypothecation by the Executive.
 
9.4                                 Entire Agreement.  This Agreement represents
the entire agreement of the parties and shall supersede any and all previous
contracts, arrangements or understandings between the Company and the Executive
relating to the subject matter hereof.  This Agreement may be amended at any
time by mutual written agreement of the parties hereto.
 
9.5                                 Withholding.  The payment of any amount
pursuant to this Agreement shall be subject to applicable withholding and
payroll taxes, and such other deductions as may be required under the Company࿽s
employee benefits plans, if any.
 
9.6                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed entirely within that
state.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written.
 
 
HARDINGE INC.
 
 
 
By
/s/RICHARD L. SIMONS
 
Name:  Richard L. Simons
 
Title:  President and CEO
 
 
 
 
 
/s/ JAMES P. LANGA
 
James P. Langa














--------------------------------------------------------------------------------





EXHIBIT A
 
HARDINGE INC.
TERMINATION AGREEMENT AND RELEASE
 
In consideration of the payments and benefits to be provided to me by Hardinge
Inc. (the ࿽Company࿽) pursuant to Section 5.2.1 of the Employment Agreement
between the Company and me dated                    , 2011 (the ࿽Employment
Agreement࿽), I agree as follows:
 
1.                                       Termination.  My employment with the
Company is terminated effective                          and I will not
thereafter apply for employment with the Company.
 
2.                                       Release.  On behalf of myself and my
heirs, successors executors, administrators, trustees, legal representatives,
agents and assigns, I fully and forever release and discharge the Company, its
subsidiaries, divisions and affiliates and its and all of their predecessors,
successors, assigns, directors and officers (collectively ࿽Released Parties࿽)
from any and all claims, demands, suits, causes of action, obligations,
promises, damages, fees, covenants, agreements, attorneys࿽ fees, debts,
contracts and torts of every kind whatsoever, known or unknown, at law or in
equity, foreseen or unforeseen, which against the Released Parties I ever had,
now have or which I may have for, upon or by reason of any matter, cause or
thing whatsoever relating to or arising from my employment with the Company or
the termination thereof, specifically including, but not limited to, all claims
under the following:  the Civil Rights Acts of 1866, 1871, 1964 and 1991; the
Age Discrimination in Employment Act of 1967; the Older Workers࿽ Benefit
Protection Act of 1990; the Americans with Disabilities Act; the Equal Pay Act;
the Employee Retirement Income Security Act; the Worker Adjustment Retraining
Notification Act; the Family and Medical Leave Act; the National Labor Relations
Act; the Occupational Safety and Health Act; the New York State Human Rights
Law; the New York City Human Rights Law; the New York State Labor Law; ࿽࿽ 120
and 241 of the New York State Workers࿽ Compensation Law; any contract of
employment, express or implied; and any and all other federal, state or local
laws, rules or regulations.
 
I hereby waive the right to receive any personal relief (i.e. monetary or
equitable relief) as a result of any lawsuit or other proceeding brought by the
EEOC or any other governmental agency, based on or related to any of the matters
from which I have released the Released Parties. I also will take all actions
necessary, if any, now or in the future, to make this Release effective,
including seeking and obtaining any necessary governmental or court approval.
 
The foregoing release shall not operate to release the Company from its
obligations to make payments and provide benefits as provided under
Section 5.2.1 of the Employment Agreement.
 
In connection with the foregoing release (i) I acknowledge that the payments and
benefits under Section 5.2.1 of the Employment Agreement are good and sufficient
consideration to which I would not otherwise be entitled but for my execution
and delivery to the Company of this instrument, (ii) I acknowledge that I have
been advised by the Company to consult with an attorney before signing this
instrument, (iii) the Company has allowed me at least twenty-one (21) days from
the date I first receive this instrument to consider it before being required to
sign it and return it to the Company, and (iv) I may revoke this instrument, in
its entirety, within seven (7) days after signing it by delivering written
notice of such revocation to the Company on or before 5:00 p.m. on the seventh
day of such revocation period.
 
IN WITNESS WHEREOF, the undersigned has executed this instrument as of the
         day of                       .



